DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/666,112, filed on 1 August 2017.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 26 October 2020 and 19 October 2021 are being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,818,270. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely obvious variations of the patented claims.
Below is a comparison between present claim 1 and patented claim 1:
Present claim 1
Patented claim 1
An electronic device comprising:
An electronic device comprising: 
a display;
a display;  
at least one processor configured to process image data to be output on the display; and
a processor configured to process image data to be output on the display; and 
a display driver integrated circuit (DDI) configured to drive the display to output a display data corresponding to the image data, which is transmitted by the at least one processor, on the display,
a display driver integrated circuit (DDI) configured to drive the display to output a display data corresponding to the image data, which is transmitted by the processor, on the display, 
wherein the at least one processor is further configured to:
wherein the DDI is further configured to:
change a frame rate of the display to a target frame rate, and 

change a frame rate of the display to a target frame rate based on control information received from the processor, and
drive the display to output an image corresponding to the image data at the changed target frame rate,
wherein the change of the frame rate comprises: 
wherein the change of the frame 
rate comprises:

change the frame rate based on whether the information and the image data are received,
determining whether information for indicating an image data update and the image data, are received, and 

changing the frame rate based on whether the information and the image data are received,
wherein the DDI is further configured to:
wherein the DDI is further configured to:
output the display data at a first frame rate based on the information and the image data being consecutively received, and
output the display data at a second frame rate lower than the first frame rate based on the information not being received.

output the display data at a first frame rate based on the information and the image data being consecutively received, and 

output the display data at a second frame rate lower than the first frame rate based on the information not being received, and 

wherein the change of the frame rate comprises changing the frame rate as a manner of stepwise changing from the frame rate to the target frame rate.


As shown above, besides wording, the main differences between the claims is that patented claim 1 recites “drive the display to output an image corresponding to the image data at the changed target frame rate” and “wherein the change of the frame rate comprises changing the frame rate as a manner of stepwise changing from the frame rate to the target frame rate” whereas present claim 1 fails to recite such features, thus making claim 1 merely broader than patented claim 1.  
The only other difference is that patented claim 1 recites that the DDI changes the frame rate whereas present claim 1 recites that the at least one processor changes the frame rate, however, this does not constitute a patentable difference between the claims as the specification(s), for example, say merely that the electronic device performs the changing and that this can be either the processor or the DDI (See 
Thus the claims of the parent application contained a device which differed from the claimed device by the substitution of which element, the processor or DDI, is performing the changing of the frame rate.  The parent application’s claims of the DDI performing the changing could have been substituted with the processor performing the changing, and the results would have been predictable and resulted in the changing of the frame rate of the display to a target frame rate.  Therefore, the variation of the claimed subject matter would have been obvious to be claimed to a person having ordinary skill in the art.
Claims 2-9 are similarly rejected as above over claims 1-14 of U.S. Patent No. 10,818,270.

Allowable Subject Matter

Claims 1-9 would be allowable if rewritten or amended to overcome the Double Patenting rejection set forth in this Office action or if a Terminal Disclaimer is filed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
8 November 2021